DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 08/29/2022 has been entered. Claims 1-2, 7, 10, 14-22, 24-26, and 28-29 remain pending in the application with claims 21, 25 and 26 withdrawn as being drawn to a nonelected species. 

Claim Objections
Claim 26 objected to because of the following informalities:  
Claim 26 includes two periods. Each claim must begin with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. (see MPEP 608.01(m))
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites a Markush group for the variable RB and RB’ that are broader than those set forth in claim 1 from which claim 2 depends for example alkoxy, aryloxy, amino, silyl et al. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 28 sets forth a variety of ligands corresponding to specific compounds defined in a table. However, several of these compounds do not fall within the bounds of the compounds set forth in claim 1 from which claim 28 depends.   Specifically, compounds wherein the ligand fragment LA is as shown below. This requires that two of adjacent RC are fused to form a heterocyclic ring system, which is not within the scope of claim 1. 

    PNG
    media_image1.png
    166
    150
    media_image1.png
    Greyscale

Similarly, several of the compound recite wherein m or j is an integer 20, corresponding to a cyano group substituent at the position RB or RB’ which is not within the scope of claim 1. Additionally, several of the structures include a ring fusion of two adjacent RB substituents that is not within the scope of claim 1, an example of which is shown below. 


    PNG
    media_image2.png
    209
    148
    media_image2.png
    Greyscale


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10, 14-15, 18-20, 22, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li).

In reference to claim 1-2, 7-8, 10, 20, 22, 24 and 28-29, Li teaches a compound of the formula IIB [0099] as shown below for example a compound of formula II2 as shown below for as an organic light emitting material [0020] [0104]


    PNG
    media_image3.png
    216
    316
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    191
    324
    media_image4.png
    Greyscale


for example, wherein in the formula II2, X is N [0106], R1 is an alkyl group [0107] (e.g. t-butyl [0041]),  A is O [0100] [0090], V1 to V3 are each C, V4 is N [0091], 
    PNG
    media_image5.png
    101
    114
    media_image5.png
    Greyscale
 has a structure of 
    PNG
    media_image6.png
    121
    124
    media_image6.png
    Greyscale
 [0146], the R1 is a substituted aryl (e.g. phenyl substituted by deuterium substituted phenyl) or a combination of deuterium and aryl groups [0148] [0041], L2 has the structure 
    PNG
    media_image7.png
    113
    89
    media_image7.png
    Greyscale
 [0166], L3 has the structure 
    PNG
    media_image8.png
    136
    154
    media_image8.png
    Greyscale
 [0171], L4 has the structure 
    PNG
    media_image9.png
    87
    111
    media_image9.png
    Greyscale
. 
Li discloses the compound of formula II2 that encompasses the presently claimed compound of formula I, including wherein in the formula II2, X is N, R1 is an alkyl group (e.g. t-butyl),  A is O, V1 to V3 are each C, V4 is N, 
    PNG
    media_image5.png
    101
    114
    media_image5.png
    Greyscale
 has a structure of 
    PNG
    media_image6.png
    121
    124
    media_image6.png
    Greyscale
, the R1 is a substituted aryl (e.g. phenyl substituted by deuterium substituted phenyl) or a combination of deuterium and aryl groups, L2 has the structure 
    PNG
    media_image7.png
    113
    89
    media_image7.png
    Greyscale
, L3 has the structure 
    PNG
    media_image8.png
    136
    154
    media_image8.png
    Greyscale
, L4 has the structure 
    PNG
    media_image9.png
    87
    111
    media_image9.png
    Greyscale
. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein L1 is O, RA is an alkyl group that is a t-butyl group, RC is hydrogen, R is an aryl group substituted with deuterium or a combination of aryl and deuterium substituents, RD represents two alkenyl substitutions and the substituents are fused to form a ring. 
For Claim 2: Reads on wherein RB is hydrogen. 
For Claim 7: Reads on wherein RD substituents are joined to form a 6-membered aromatic ring. 
For Claim 10: Reads on wherein R is a six membered aromatic ring substituted by deuterium substituted aryl groups.
For Claim 20: Reads on a formulation. 
For claim 22: Reads on wherein RD substituents are joined to form a 6-membered aromatic ring that is not further substituted.
For Claim 24: Reads on wherein RC is H. 
For Claim 28: Reads on compound 1249509383.
For claim 29: Reads on wherein RA is t-butyl.

In reference to claim 14-15, Li teaches the compound as described above for claim 1 and further teaches that it is for use as an emitting material with a host material in a light emitting layer of an organic light emitting device with an anode and a cathode [0179]- [0195]. 

While Li did not prepare a discrete device with this structure, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught materials and taught device structures of Li to prepare a device that reads on the instantly claimed device, in the absence of unexpected results. 

In reference to claim 18-19, Li teaches the device as described above in claim 14 and further teaches that such devices are for use in flat panel displays, illumination and backlighting [0185].  

While Li did not prepare a discrete display device with this structure, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught materials and taught device structures of Li to prepare a device that reads on the instantly claimed device, in the absence of unexpected results.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 16 above and further in view of Zeng et al (US 201300269609) (Zeng).

In reference to claims 16-17, Li teaches the device as described above for claim 14 that includes a host material. Li teaches that the host material is preferably a suitable host material known in the art [0194]. Li does not expressly teach that the host material is one of the materials recited in the instant claims.

With respect to the difference, Zeng teaches compound 1 [0062] as shown below as a host material for phosphorescent light emitting devices. Zeng further teaches this compound has various benefits as a host material for example when used in an OLED improves emission spectrum line shape, efficiency and lifetime [0061].

    PNG
    media_image10.png
    191
    299
    media_image10.png
    Greyscale

In light of the motivation of using compound 1 as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a host material as described by Zeng in the device of Li in order to improve emission spectrum line shape, efficiency and lifetime and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 08/29/2021 have been fully considered but they are not persuasive.

Applicant compares a compound described in Applicant’s specification, but not instantly claimed, i.e. compound 226820, with several compounds that are instantly claimed. Applicant argues that the inclusion of the claimed substituents results in an unexpected improvement in photoluminescence quantum yield. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in PLQY, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one sample was prepared and analyzed for each comparative and exemplary compound and there is no information on the reproducibility or precision of the measured parameters presented in the data tables. In fact, the specification does not appear to detail the methods used for measuring PLQY whatsoever. In the declaration made under 37 CFR 1.132 submitted 09/14/2021, Applicant has provided a summary of how the PLQY was determined using an absolute PL quantum yield spectrometry. However, Applicant does not detail any treatment of the data with respect to statistical significance except to attest that the difference is too large to be attributed to experimental error. Such an attestation is insufficient to be convincing and a statement of how the error was determined to be smaller than the effect is necessary (repeat experiments or other methods). The publication Fries et al. was attached previously and details not only a method of determining the statistical errors in an absolute PLQY measurement but many of the significant sources of such error and how such errors can lead to highly variable reported PLQY values from one publication to another and references other publications where such errors have been observed and how the error was handled in such cases. Applicant has not discussed any similar treatment of the results to establish statistical significance.
Second, the showing of the results of a few examples is still not commensurate in scope with the very large number of compounds encompassed by the instant claims. For example, most of the groups R# allows for an extensive list of possible groups but are represented by just one or a small number of such groups. For example, RB and RB’ are claimed to be hydrogen, deuterium, alkyl, cycloalkyl, aryl, heteroaryl, partially or fully deuterated variants thereof, and partially or fully fluorinated variants thereof which may be further substituted by one or more alkyl, cycloalkyl, aryl, partially or fully fluorinated variants thereof or partially or fully deuterated variants thereof however each of the examples are drawn to compounds wherein RB and RB’ are hydrogen.  Similarly, RC is claimed to be h or aryl which can be substituted by deuterium, alkyl, cycloalkyl, aryl, heteroaryl and combinations thereof, whereas the only groups represented are hydrogen or a alkyl substituted aryl group. The inclusion of ‘combinations thereof’ specifically adds an incredibly large number of combinations that would not be expected to have comparable properties to hydrogen or aryl groups as represented in the data. 

Such variables are not sufficiently represented in the data shown for PLQY. Applicant is arguing that the selection of specific substituents at multiple positions are critical to improving properties when selected as claimed but by leaving these other R groups variable to essentially an infinite extent (especially given the “and combinations thereof” recitation) is arguing that any of the other R# groups have no effect on these properties. The ordinarily skilled artisan would not expect these results to be comparable for the extent of the claimed subject matter.
These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds or more. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Li, support for the unexpected results must be provided that covers the scope of what is claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786